Title: From Alexander Hamilton to Washington Morton, 14 March 1799
From: Hamilton, Alexander
To: Morton, Washington


          
            Sir,
            New York March 14. 1799
          
          You are apprised that you have been appointed to officiate as Judge Advocate at a General Court Martial of which Major Wilcocks has been appointed President which is to convene in this City on Wednesday next.
          Inclosed are the charges against Doct Osborne one of the Persons to be tried. Another is Capt Frye. The charges against him have not been furnished to me. Major Hoops will possess you of them.
          With great esteem & regard I am Sir Your Obed Servt
          Washington Moreton Esq.
        